        Case 1-19-45463-nhl                   Doc 3     Filed 09/12/19        Entered 09/12/19 09:30:37




LINITED STATES BANKRUPTCY COURT FOR THE

_1i::"_*3_'::Y_'_:_::):yl_?"
        In re: Linda R Magrone                                             STATEMENT PURSUANT TO
                                                                                  LOCAL RULE 20I7-I




    I, KEVIN B. ZAZZERA,                an attorney admitted to practice in the United States District Court,

    Eastern District of New York sates the following:

         l.     I am the attorney for the above-captioned Debtor and am fully familiar with the

facts herein.

        2.      That prior to the filing of the Petition herein, I rendered the following service to

the above-named Debtor:

                      (a)       September 11,2019, initial interview, analysis, 1.5 hours;
                      (b)       September 11,2019, preparation of Petition and all Schedules in draft,2.5 hours;
                      (c)       September 11,2019, typing by secretary of all Petitions and Schedules,2 hours;
                      (d)       September 11,2019, reviewed all Petition Schedules with Petitioner, I .5 hours;
                      (e)       September 11,2019 reviewed corrected Schedules with Petitioner and same
                             were executed, 1.5 hours;
                      (f)     Anticipated time in Court.


        3.      I   will   represent the Debtor at the first meeting of creditors.



        4,      All   services rendered prior to the    filing of the Petition herein were rendered by

my office.

        5.      That my usual rate of compensation of a bankruptcy matter of this type is

$375.00 per hour and secretarial time is $75.00 per hour.


Dated: Staten Island, New York
September     ll,2019
